Citation Nr: 0916945	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating, currently evaluated as 
noncompensably disabling, for residuals of a left ear 
tympanoplasty and otitis media/externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from June 1968 
to September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Wichita, Kansas.  The Veteran had 
a hearing before the undersigned Board Member in March 2009.  
A transcript of that hearing is contained in the record.  

During the veteran's March 2009 hearing he indicated that his 
hearing had worsened.  As the veteran has established 
separate service connection for bilateral hearing loss, the 
issue of an increased rating for bilateral hearing loss is 
referred to the RO for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case asserts that he is entitled to an 
increased rating for perforation of his left tympanic 
membrane and otitis media and otitis externa.  Upon 
examination of the evidence, the Board finds that remand is 
required for a VA medical examination to determine whether 
increase rating under any of the applicable diagnostic codes 
is warranted.

The Veteran is service-connected for a left ear tympanoplasty 
with otitis media and otitis externa, currently evaluated as 
0 percent disabling.  The Veteran is also service-connected 
for bilateral hearing loss, currently evaluated as 10 percent 
disabling.  As stated in a September 2005 rating decision, 
the Veteran's hearing loss rating was established as a 
residual condition of the perforation in his tympanic 
membranes.

Under 38 C.F.R. § 4.87, Diagnostic Code 6211 (2008), a 
perforation of the tympanic membrane has a maximum disability 
rating of 0 percent.  Under Diagnostic Code 6210 of § 4.87, a 
10 percent disability rating for chronic otitis externa is 
warranted for symptoms including swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.  Under Diagnostic Code 6200 of § 4.87, a 
10 percent rating is warranted for chronic suppurative otitis 
media during suppuration or with aural polyps.  

Chronic nonsuppurative otitis media with effusion is rated 
under Diagnostic Code 6100.  Since the Veteran has already 
established a 10 percent disability rating for hearing loss 
under Diagnostic 6100, additional rating under this code 
would constitute pyramiding and is not allowed.  38 C.F.R. 
§ 4.14 (2008).  

The Veteran had a hearing in March 2009.  At the hearing, the 
Veteran stated that his left ear condition has worsened.  
Specifically, the Veteran stated that "crusty stuff" 
accumulates in his ear.  He also stated that on at least one 
occasion he has experienced bleeding in his ear.  The veteran 
has not been afforded a VA examination to determine the 
current nature and extent of his left ear tympanoplasty and 
otitis media/externa.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the extent of his 
left ear tympanoplasty and otitis 
media/externa disability. The claims file 
and a copy of this remand must be made 
available to the examiner, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination. 

The examiner is asked to verify the 
presence or non-presence of the following 
conditions:

(a) chronic suppurative otitis media, 
either during suppuration or with aural 
polyps.

(b) chronic otitis externa, including 
symptoms such as swelling, dry and scaly 
or serous discharge, and itching requiring 
frequent and prolonged treatment.  

2. After conducting any other development 
deemed necessary, review the expanded 
record and determine if the Veteran has 
submitted evidence sufficient to warrant 
entitlement to the benefit sought.  Review 
should include consideration of whether 
any or all of the Veteran's ear-related 
disabilities should be referred to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1). 

Unless the benefit sought on appeal is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




